In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-343 CR

____________________


DEREK LEDOUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92949




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Derek Ledoux, to withdraw
his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant personally,
acting pro se following withdrawal of appellate counsel after filing a brief which certifies
counsel could find no arguable error upon which to base an appeal.  No opinion has issued
in this appeal.
	The motion to withdraw as counsel is granted.  Derek Ledoux is enrolled pro se.  It
is further ordered that the motion to withdraw notice of appeal be granted, and the appeal is
therefore dismissed.  The clerk of the court shall forward a copy of this Opinion to the clerk
of the court in which the notice of appeal was filed.
	APPEAL DISMISSED.
 
 
							___________________________									STEVE McKEITHEN
								         Chief Justice	


Opinion Delivered April 25, 2007 
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.